



Exhibit 10.3


















































CLECO CORPORATE HOLDINGS LLC


2017 LONG-TERM INCENTIVE COMPENSATION PLAN






--------------------------------------------------------------------------------






CLECO CORPORATE HOLDINGS LLC
2017 LONG TERM INCENTIVE COMPENSATION PLAN


TABLE OF CONTENTS


Page
ARTICLE I. PURPOSE
1


ARTICLE II. DEFINITIONS
1


 
2.1


Affiliate
1


 
2.2


Beneficiary
1


 
2.3


Board or Board of Managers
1


 
2.4


Cause
1


 
2.5


Change in Control
2


 
2.6


Change in Control Period
3


 
2.7


Code
3


 
2.8


Committee
3


 
2.9


Company
3


 
2.10


Disability
3


 
2.11


Employee
3


 
2.12


Employer
3


 
2.13


Exchange Act
3


 
2.14


Good Reason
3


 
2.15


Incentive
4


 
2.16


Involuntary or Involuntarily
4


 
2.17


Participant
4


 
2.18


Performance Cycle
4


 
2.19


Performance Objectives
4


 
2.20


Plan
4


 
2.21


Pro-Rata
5


 
2.22


Retirement or Retire
5


 
2.23


Separation Date or Separation from Service
5


 
2.24


Specified Employee
5


 
2.25


Year of Service
5


ARTICLE III. ADOPTION
5


 
3.1


Adoption and Effective Date
5


 
3.2


Duration
5


ARTICLE IV. PARTICIPATION
6


 
4.1


Eligibility
6


 
4.2


No Continued Employment
6


ARTICLE V. ADMINISTRATION OF PLAN
6


 
5.1


Composition of/Actions by the Committee
6


 
5.2


Power and Authority
6


ARTICLE VI. PERFORMANCE INCENTIVES
7


 
6.1


Performance Objectives for a Performance Cycle
7


 
6.2


Vesting
7


 
6.3


Time and Form of Payment
10


 
6.4


Tax Withholding
10





i

--------------------------------------------------------------------------------





ARTICLE VII. MISCELLANEOUS
10


 
7.1


Amendment and Termination
10


 
7.2


Transferability of Incentives
10


 
7.3


Agreements
10


 
7.4


Governing Law
10


 
7.5


Other Benefits
10


 
7.6


Recovery Policy
11


 
7.7


Compliance with Code Section 409A
11


Exhibit A 2017-2018 Performance Cycle
12


Exhibit B 2017-2019 Performance Cycle
13









ii

--------------------------------------------------------------------------------








CLECO CORPORATE HOLDINGS LLC
2017 LONG-TERM INCENTIVE COMPENSATION PLAN
Cleco Corporate Holdings LLC (the "Company"), hereby establishes the 2017
Long-Term Incentive Compensation Plan (the "Plan") for the benefit of eligible
employees.
ARTICLE I.
PURPOSE
This Plan is established effective as of January 1, 2017. It is designed to grow
the value of the Company’s business and encourage results-oriented actions on
the part of Participants. The primary objective of the Plan is to provide
financial motivation for key officers, executives, and key employees to achieve
or exceed established performance goals that support the Company’s long-term
business strategies.
ARTICLE II.
DEFINITIONS
2.1    Affiliate means any corporation or other form of entity of which the
Company, owns, from time to time, directly or indirectly, at least 50% of the
total combined voting power of all classes of stock or other equity interests.


2.2    Beneficiary means the Participant's surviving spouse or estate, as
determined in the discretion of the Committee.


2.3    Board or Board of Managers means the Board of Managers of the Company.


2.4    Cause, unless otherwise specified in an employment or similar agreement
between a Participant and the Company, means that a Participant has:


(a)    Committed an intentional act of fraud, embezzlement or theft in the
course of employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates;
(b)    Committed intentional damage to the property of the Company and its
Affiliates or committed intentional wrongful disclosure of proprietary
information or confidential information, which is materially injurious to the
financial condition or business reputation of the Company or its Affiliates;
(c)    Been convicted with no further possibility of appeal, or entered a guilty
or nolo contendere plea, for a felony or a crime involving moral turpitude;
(d)    Willfully and substantially refused to perform the essential duties of
his or her position after written notice from the Company;


2017 Long-Term Incentive Compensation Plan
 
Page 1

--------------------------------------------------------------------------------





(e)    Intentionally, recklessly or negligently violated any material provision
of the Company's code of conduct or equivalent code of policy that is applicable
to the Participant;
(f)    Intentionally, recklessly or negligently acted or failed to act in a
manner which materially compromises his or her ability to perform the essential
duties of his or her position;
(g)    Intentionally, recklessly or negligently violated any material provision
of the Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities
and Exchange Commission implementing any such provision; or
(h)    Failed to fully cooperate to the extent requested by the Company or an
Affiliate with investigations by government or independent agencies involving
the Company or an Affiliate.
No act or failure to act on the part of a Participant will be deemed intentional
if it was due primarily to an error in judgment or negligence, but will be
deemed intentional only if done or omitted to be done by a Participant not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company or an Affiliate.
2.5    Change in Control means and shall be deemed to occur upon the
consummation of:
(a)    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company or an Affiliate or any "person" who on the
effective date of this Plan is a director, officer, or is the "beneficial owner"
(as determined in Rule 13d-3 promulgated under the Exchange Act) of 20% or more
of the combined voting power of outstanding securities of the Company or an
employee stock ownership plan (within the meaning of Code Section 4975(e)(7))
sponsored by the Company or an Affiliate, is or becomes the "beneficial owner"
(as determined in Rule 13d-3 promulgated under the Exchange Act) of 80% or more
of the combined voting power of the outstanding securities of the Company;
(b)    The Company is party to a merger or consolidation with another entity
and, as a result of such transaction, 80% or more of the combined voting power
of outstanding securities of the Company or its successor in the merger (or a
direct or indirect parent company of the Company or its successor in the merger)
is owned in the aggregate by persons who were not "beneficial owners" (as
determined in Rule 13d-3 promulgated under the Exchange Act) of securities of
the Company immediately before such transaction;
(c)    The Company sells, leases, or otherwise disposes of, in one transaction
or in a series of related transactions, all or substantially all of its assets;
(d)    The owners of the Company approve a plan of dissolution or liquidation;
or


2017 Long-Term Incentive Compensation Plan
 
Page 2

--------------------------------------------------------------------------------





(e)    All or substantially all of the assets or the issued and outstanding
membership interests of Cleco Power LLC is sold, leased or otherwise disposed of
in one or a series of related transactions to a person, other than the Company
or an Affiliate.
The Board of Managers shall determine whether a Change in Control has occurred
hereunder.
2.6    Change in Control Period means the 60-day period preceding and the
24-month period following the consummation of a Change in Control.


2.7    Code means the Internal Revenue Code of 1986, as amended.


2.8    Committee means the Leadership Development & Compensation Committee
appointed according to Section 5.1 to administer this Plan.


2.9    Company means Cleco Corporate Holdings LLC.


2.10    Disability means that a Participant, by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, (a) has been
receiving income replacement benefits for a period of not less than three months
under a separate long-term disability plan or policy maintained by the Company
or an Affiliate, or (b) is unable to engage in any substantial gainful
employment.
2.11    Employee means a regular, common law employee of the Company and/or an
Affiliate determined in accordance with the Employer's standard personnel
policies and practices, but excluding individuals who the Employer classifies as
leased or otherwise employed by a third party, independent contractors or
intermittent or temporary employees, even if any such classification is modified
by audit, administrative proceeding, litigation or otherwise.


2.12    Employer means the Company and its Affiliates, as applicable.


2.13    Exchange Act means the Securities Exchange Act of 1934, as amended,
including any rule, regulation or interpretation promulgated thereunder.


2.14    Good Reason means that:


(a)    a Participant’s base compensation in effect immediately before the
commencement of a Change in Control Period is materially reduced, or there is a
material reduction or termination of such Participant’s rights to any employee
benefit in effect immediately prior to such period;
(b)    a Participant’s authority, duties or responsibilities are materially
reduced from those in effect immediately before the commencement of a Change in
Control Period, or such Participant has reasonably determined that, as a result
of a change in circumstances that materially affects his or her employment with
the Company, he or she is unable to exercise the authority, power, duties and
responsibilities assigned to him or her immediately before the commencement of
such period; or


2017 Long-Term Incentive Compensation Plan
 
Page 3

--------------------------------------------------------------------------------





(c)    a Participant is required to transfer to an office or business location
that is more than 60 miles from the primary location to which he or she was
assigned prior to the commencement of a Change in Control Period.
No event or condition shall constitute Good Reason hereunder unless:
(1)    a Participant provides to the Committee written notice of his or her
objection to such event not later than 60 days after such Participant first
learns, or should have learned, of such event;
(2)    such event is not corrected by the Company promptly after receipt of such
notice, but in no event more than 30 days after receipt thereof; and
(3)    such Participant Separates from Service not more than 15 days following
the expiration of the 30-day period described in clause (2) hereof.
One or more members of the Committee, as constituted immediately before the
commencement of a Change in Control Period, shall determine whether any
Separation from Service is on account of Good Reason as defined herein.
2.15    Incentive means a bonus payable to a Participant based on the portion
the Committee assigns to the Participant of the Payout, if any, based on actual
results achieved with respect to Performance Targets for a Performance Cycle.


2.16    Involuntary or Involuntarily means a Separation from Service because of
the independent exercise of the unilateral authority of the Employer to
terminate the Participant’s services, other than because of the Participant’s
implicit or explicit request, if the Participant was willing and able to
continue performing services.


2.17    Participant means an Employee who is granted or awarded an Incentive
under this Plan as provided in Section 4.1.


2.18    Performance Cycle means the period the Committee designates during which
Performance Objectives the Committee designates are obtained.


2.19    Performance Objectives means performance criteria the Committee
designates to be achieved during a Performance Cycle the Committee designates.
Such objectives may relate to the business and affairs of the Company, an
Affiliate, a division, department, unit or profit center of the Company or an
Affiliate. For example, the Committee may designate threshold, target and
maximum percentages with respect to one or more Performance Objectives as well
as the weighting to be applied to the actual results achieved with respect to
various Performance Objectives. The Committee and the Board of Managers shall
have discretion to assess actual results of the Performance Objectives against
targets at the completion of each Performance Cycle for purposes of determining
the payout to Participants.


2.20    Plan means this 2017 Long-Term Incentive Compensation Plan, as may be
amended from time to time.




2017 Long-Term Incentive Compensation Plan
 
Page 4

--------------------------------------------------------------------------------





2.21    Pro-Rata is defined in Section 6.2(f).


2.22    Retirement or Retire means the Committee determined that the Participant
Separated from Service from the Employer other than for Cause (regardless of
whether the Separation from Service was Involuntary or voluntary at the
Company's request) and that the Participant met one of the following conditions:


(a)    the Participant Separated from Service after reaching age 55 with at
least 10 Years of Service;
(b)    the Participant Separated from Service after reaching age 60 with at
least 5 Years of Service; or
(c)    the Participant Separated from Service after reaching age 65.
2.23    Separation Date or Separation from Service means the later of the date
on which (a) a Participant's employment with the Company and its Affiliates
ceases, or (b) the Company and such Participant reasonably anticipate that he or
she will perform no further services for the Company and its Affiliates, whether
as a common law employee or independent contractor. Notwithstanding the
foregoing, a Participant may be deemed to have Separated from Service if he or
she continues to provide services to the Company or an Affiliate, whether as an
employee or an independent contractor, provided such continuing services are not
more than 20% of the average level of services performed by such Participant
during the immediately preceding 36-month period.


2.24    Specified Employee shall be determined in accordance with Code Section
409A and shall generally mean that a Participant is a "key employee" of the
Company or an Affiliate, within the meaning of Code Section 416(i)(1)(A)(i),
(ii) or (iii), but determined without regard to paragraph (i)(5) thereof, as of
his or her Separation Date. A Participant who satisfies such requirement as of a
December 31st shall be considered a Specified Employee hereunder during the
12-month period commencing on the immediately following April 1st.


2.25    Year of Service has the meaning given to that term by the separate
defined benefit plan maintained by the Employer, without regard to whether the
individual in question is eligible to participate in that plan.


ARTICLE III.
ADOPTION
3.1    Adoption and Effective Date. This Plan shall be effective as of January
1, 2017 (the "Effective Date").


3.2    Duration. This Plan shall commence on its Effective Date and shall remain
in effect until all Incentives have been satisfied by cash payments or have been
expired, terminated or forfeited.


2017 Long-Term Incentive Compensation Plan
 
Page 5

--------------------------------------------------------------------------------





ARTICLE IV.
PARTICIPATION
4.1    Eligibility. Employees shall be eligible to receive Incentives under this
Plan, when designated by the Committee. Employees may be designated for
participation hereunder individually or by groups or categories, in the
discretion of the Committee.


4.2    No Continued Employment. No Participant shall have any right to continue
in the employ of the Company or an Affiliate for any period of time or any right
to continue his or her present or any other rate of compensation on account of
the grant or award of an Incentive or other form of payment hereunder.


ARTICLE V.
ADMINISTRATION OF PLAN
5.1    Composition of/Actions by the Committee. This Plan shall be administered
by a Leadership Development & Compensation Committee (the "Committee") that is
appointed by the Board of Managers and that shall consist of not less than two
persons. All powers granted to the Committee hereunder are subject to the
approval and direction of the Board. The Committee, in its discretion, may
delegate to one or more executive officers of the Company the authority to grant
or award Incentives hereunder, except that the authority to make grants and
awards to the Company's named executive officers shall not be subject to
delegation hereunder. Any grant or award made pursuant to such delegation shall
be subject to subsequent ratification by the Board. Notwithstanding the
foregoing, the Board of Managers may act in lieu of the Committee hereunder.


5.2    Power and Authority. The Committee shall have the discretionary power and
authority to (a) designate Participants hereunder, (b) grant or award Incentives
under the Plan, including the determination of the terms and conditions thereof,
(c) construe and interpret the provisions of the Plan and any form or agreement
related thereto, (d) establish and adopt rules, regulations, and procedures
relating to the Plan and the grant or award of Incentives hereunder, including,
without limitation, procedures for the crediting of periods of employment with
an Affiliate and/or during any period of part-time employment, (e) interpret,
apply and construe such rules, regulations and procedures, and (f) make any
other determination which it believes necessary or advisable for the proper
administration of the Plan.


Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Company, its Affiliates
and Participants and their beneficiaries or heirs. The Committee may make
determinations selectively among Participants who receive or are eligible to
receive Incentives hereunder, whether or not such Participants are similarly
situated.


2017 Long-Term Incentive Compensation Plan
 
Page 6

--------------------------------------------------------------------------------





ARTICLE VI.
PERFORMANCE INCENTIVES
6.1    Performance Objectives for a Performance Cycle.


(a)    In General. Each year the Committee, in its discretion, may establish a
Performance Cycle and Performance Objectives for that Performance Cycle.
(b)    Subsequent Adjustments.
(1)    Performance Objectives. Once established, Performance Objectives may be
changed, adjusted or amended during the Performance Cycle, in the discretion of
the Committee, on account of a change in circumstances. For example, at any time
before the final determination of awards, the Committee may equitably adjust the
Performance Objectives and payout amounts to reflect:
(i)    a change in entity capitalization, or an entity level transaction (such
as a merger, consolidation, separation, reorganization or partial or complete
liquidation),
(ii)    the occurrence of any extraordinary event or unforeseen occurrence, or
(iii)    any change in applicable accounting rules or principles, any change in
the Company’s or an Affiliate’s accounting method, or any change in applicable
law.
(2)    Unsatisfactory Job Performance. The Committee shall have the discretion
to adjust any Participant’s Incentive for unsatisfactory job performance.
(3)    Adjustments are not Amendments. Adjustments to Performance Objectives or
for unsatisfactory performance shall not be considered an amendment to the Plan
requiring consent as described in section 7.1.
6.2    Vesting.


(a)    In General. Incentives for each Performance Cycle vest separately. Except
as provided in subsections 6.2(c), (d), and (e), a Participant shall become
vested in 100% of his Incentive with respect to a Performance Cycle if the
Participant remains employed by the Employer until the last day of the
Performance Cycle. For example, a Participant will vest in his Incentive for a
Performance Cycle from January 1, 2017 to December 31, 2019 if he remains
employed by the Employer until December 31, 2019.
(b)    Voluntary Termination or Termination for Cause. Except as provided in
subsections 6.2(c), (d), and (e), a Participant forfeits any unvested Incentives
if the Participant Separates from Service before the end of a Performance Cycle
or it the


2017 Long-Term Incentive Compensation Plan
 
Page 7

--------------------------------------------------------------------------------





Participant Separates from Service for Cause (regardless of whether the
Separation from Service was Involuntary or voluntary at the Company's request).
(c)    Involuntary Termination, Disability, and Death. A Participant will become
vested in a Pro-Rata portion of his Incentive for a Performance Cycle if during
a Performance Cycle:
(1)    Involuntary. The Participant Separates from Service with the Employer
Involuntarily, other than for Cause, the Committee in its discretion approves
the Participant’s vesting, and the Participant satisfies the requirements of
section 6.2(g);
(2)    Death. The Participant dies; or
(3)    Disability. The Participant ceases to be actively employed by the
Employer because of the Participant's Disability and the Participant satisfies
the requirements of section 6.2(g).
(d)    Retirement. A Participant who satisfies the requirements of section
6.2(g) and who Separates from Service with the Employer because of Retirement
shall be vested in any outstanding Incentives as follows:
(1)    Age 55 with 10 Years of Service. If the Participant Retires after
reaching age 55 and has at least 10 Years of Service with the Employer, the
Participant will become vested in a Pro-Rata portion of his outstanding
Incentives.
(2)    Age 60 with 5 Years of Service or Age 65. If the Participant Retires
after reaching age 60 with at least 5 Years of Service with the Employer or
after the Participant reaches age 65:
(i)    Incentives Granted Before Year of Retirement. The Participant will become
vested in 100% of his outstanding Incentives granted for years before the year
in which the Participant Retires under this paragraph.
(ii)    Incentives Granted for Year of Retirement. The Participant will become
vested in a Pro-Rata portion of Incentives granted for the year of the
Participant's Retirement under this paragraph. Thus, a Participant will become
100% vested in an Incentive granted for the year the Participant Retires under
this Paragraph if the Participant remains employed until the end of that
calendar year.
(3)    Grandfathered SERP Benefit. If the Participant has a grandfathered
Supplemental Executive Retirement Plan (SERP) benefit when he Retires, the
Participant will become vested in a Pro-Rata portion of his outstanding
Incentives regardless of his age and Years of Service.


2017 Long-Term Incentive Compensation Plan
 
Page 8

--------------------------------------------------------------------------------





(e)    Change in Control. On the effective date of a Change in Control, if the
Participant satisfies the requirements of section 6.2(g), the Board of Managers
has discretion to keep the Plan in place and adjust performance goals as
appropriate under section 6.1(b)(1) or terminate the Plan.
(1)    Involuntary Termination without Cause or Separation from Service for Good
Reason. If the Board keeps the Plan in place and a Participant Involuntarily
Separates from Service without Cause or Separates from Service for Good Reason
during the Change in Control Period, the Participant will become vested in 100%
of his outstanding Incentives for all Performance Cycles. Such Incentives shall
be computed assuming that the target Performance Objectives for each Performance
Cycle had been achieved and shall be paid within 60 days of the Participant's
Separation from Service.
(2)    Plan Termination. If the Board terminates the Plan, all Participants will
become vested in a Pro-Rata portion of their Incentives for all outstanding
Performance Cycles. Such Incentives shall be computed assuming that the target
Performance Objectives for each Performance Cycle had been achieved and shall be
paid within 60 days of the date the Plan is terminated.
(f)    Pro-Rata. Pro-Rata vesting of an Incentive for a Performance Cycle is
based on the number of complete months the Participant was actively employed by
the Employer during that Performance Cycle or, in the case of Plan termination,
based on the number of full months of each Performance Cycle that were completed
on the Plan termination date. For example, if a Participant died on July 15,
2018, during a 24-month Performance Cycle from January 1, 2017 to December 31,
2018, the Participant will become vested in 75% of his Incentive for that
Performance Cycle (18 completed months of employment divided by 24). Pro-Rata
vesting shall be based on actual performance at the end of each Performance
Cycle and paid after the end of the Performance Cycle as provided in Section
6.3, except as provided in section 6.2(e) in connection with a Change in
Control.
(g)    Waiver, Release and Covenants Agreement. Vesting under Section 6.2(c),
(d), or (e) will not be available unless the Participant executes and timely
delivers to the Company such agreement or agreements as the Company, in its sole
discretion, shall deem necessary or appropriate to protect its business and
economic value, including the business and economic value of its Affiliates,
such agreement or agreements to provide for any one or more of the following: a
waiver and release in favor of the Company and its Affiliates; covenants
protecting confidential information; covenants prohibiting competition;
covenants prohibiting the solicitation of customers and employees; and
prohibitions on disparagement by the Participant and the Company. Such Agreement
shall be substantially in the form attached to the Cleco Corporate Holdings LLC
Executive Severance Plan, as it may be modified in the discretion of the
Committee from time to time. To be timely, the Participant must execute and
return such agreements to the Company within the time both specified in the
agreement and so the Company can make payment to the Participant on the dates
provided above and within


2017 Long-Term Incentive Compensation Plan
 
Page 9

--------------------------------------------------------------------------------





the time provided by Treasury Regulation Section 1.409A-1(b)(4) or to otherwise
comply with Code Section 409A.
6.3    Time and Form of Payment. A Participant's vested Incentive for a
Performance Cycle will be paid to the Participant or, in the case of death, to
his Beneficiary as soon as administratively feasible following the end of the
Performance Period, but not later than the 15th day of the third month of the
calendar year following the end of such Performance Cycle.


6.4    Tax Withholding. Payments with respect Incentives shall be subject to
payroll tax withholding according to applicable law.


ARTICLE VII.
MISCELLANEOUS
7.1    Amendment and Termination. The Board of Managers may amend or terminate
this Plan at any time; any such action may be taken without the approval of the
Company's owners, but only to the extent that owner approval is not required
under applicable Federal or state law, regulation.


The Committee or the Board of Managers, as the case may be, shall possess the
authority to amend the terms of an Incentive granted or awarded hereunder;
provided, however, that no such amendment shall materially impair any such
Incentive without the consent of each affected Participant.
7.2    Transferability of Incentives. Except as expressly provided in this
Section 7.2, no Incentive granted hereunder shall be transferred, pledged,
assigned, hypothecated, alienated or otherwise encumbered or sold by the holder
thereof, whether by operation of law or otherwise, and whether voluntarily or
involuntarily (except in the event of the holder's death by will or the laws of
descent and distribution) and neither the Committee nor the Company shall be
required to recognize any attempted assignment of such rights by any
Participant.


7.3    Agreements. The terms of each Incentive granted or awarded hereunder
shall be evidenced by a separate agreement between each Participant and the
Committee setting forth the terms and conditions applicable to such Incentive;
such agreement shall be made in writing or by such electronic means as the
Committee deems appropriate.


7.4    Governing Law. Except to the extent preempted by federal law, the Plan
and any Incentive granted under the Plan shall be governed by the laws of the
State of Louisiana, without regard to the conflicts of law provisions thereof.


7.5    Other Benefits. Incentives granted to a Participant under the terms of
the Plan shall not impair or otherwise reduce such Participant's compensation,
life insurance or other benefits provided by the Company or its Affiliates;
provided, however, that the value of Incentives shall not be treated as
compensation for purposes of computing the value or amount of any such benefit.




2017 Long-Term Incentive Compensation Plan
 
Page 10

--------------------------------------------------------------------------------





7.6    Recovery Policy. If the Company or an Affiliate is required to restate
its financial statements or other financial results, the Committee may take such
action as it deems necessary or appropriate, to the extent consistent with
applicable law, to cause the reduction, forfeiture or recovery of any payment
with respect to an Incentive, provided that:


(a)    The amount of such payment was predicated, directly or indirectly, on the
achievement of financial statement measures or results that were subject to
material restatement;
(b)    The affected Participant was grossly negligent or engaged in intentional
misconduct or an intentional act or omission, as determined by the Committee in
connection with the restatement; and
(c)    The amount of any such payments would have been lesser if it had been
based upon the restated results.
7.7    Compliance with Code Section 409A. If any Incentive is determined to be
subject to Code Section 409A, this Plan and any agreement issued or procedure
adopted in connection therewith is intended to comply and to be interpreted and
construed in accordance with the provisions of Code Section 409A. With respect
to any Code Section 409A governed Incentive granted or awarded hereunder and
notwithstanding any provision of this Plan or the terms of any such Incentive to
the contrary, the Committee (or its designee) shall exercise any discretion
afforded hereunder only to the extent such discretion may be exercised in
accordance with the provisions of Code Section 409A.


If a Participant is a Specified Employee as of his or her Separation Date, any
cash payment to be made on account of such Participant's Separation from
Service, including Retirement, shall be postponed until the first business day
of the seventh calendar month following his or her Separation Date. The Company
shall make such payment at the time provided herein without liability for
interest or other loss of investment opportunity.
This Plan was approved by the Board Managers of Cleco Corporate Holdings LLC on
the date indicated below to be effective as of January 1, 2017.
 
Cleco Corporate Holdings LLC
By:      /s/ Chris Leslie                                       
Print Name:      Chris Leslie                               
Title:  Chairman, Leadership Development &   
Compensation Committee
Date       May 9, 2017                                         



Exhibits:
Exhibit A - 2017-2018 Performance Cycle
Exhibit B - 2017-2019 Performance Cycle


2017 Long-Term Incentive Compensation Plan
 
Page 11

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
2017 LONG-TERM INCENTIVE COMPENSATION PLAN


Exhibit A
2017-2018 Performance Cycle




Target Incentive Percentages:
Determined at the beginning of the Performance Cycle

Performance Cycle:
January 1, 2017 - December 31, 2018

Performance Objectives:
50% on the 2-year cumulative consolidated EBITDA as projected in the business
plan, adjusted for pension, SERP and other approved exclusions

50% on 2-year average consolidated ROE, including wholesale, as projected in the
business plan
Payout Range:
50% to 200% based on actual performance of EBITDA and ROE

Final Award:
Payout determined on each measure and then weighted 50%-50%





A
B
C
D
E
Performance Objectives
Weight
Threshold
(50% Payout)
Target
(100% Payout)(1)
Maximum
(200% Payout)
Return on Equity
50%
8.303%
9.225%
10.148%
Cumulative EBITDA
50%
$838.08M
$931.20M
$1,024.32M



(1) Results between threshold and target and between target and maximum will be
interpolated on a straight-line basis.






2017 Long-Term Incentive Compensation Plan
 
Page 12

--------------------------------------------------------------------------------





CLECO CORPORATE HOLDINGS LLC
2017 LONG-TERM INCENTIVE COMPENSATION PLAN


Exhibit B
2017-2019 Performance Cycle




Target Incentive Percentages:
Determined at the beginning of the Performance Cycle

Performance Cycle:
January 1, 2017 - December 31, 2019

Performance Objectives:
50% on the 3-year cumulative consolidated EBITDA as projected in the business
plan, adjusted for pension, SERP and other approved exclusions

50% on 3-year average consolidated ROE, including wholesale, as projected in the
business plan
Payout Range:
50% to 200% based on actual performance of EBITDA and ROE

Final Award:
Payout determined on each measure and then weighted 50%-50%





A
B
C
D
E
Performance Objectives
Weight
Threshold
(50% Payout)
Target
(100% Payout)(1)
Maximum
(200% Payout)
Return on Equity
50%
8.283%
9.203%
10.123%
Cumulative EBITDA
50%
$1,280.97M
$1,423.30M
$1,565.63M



(1) Results between threshold and target and between target and maximum will be
interpolated on a straight-line basis.




2017 Long-Term Incentive Compensation Plan
 
Page 13